Sheldon, J.
The question of the plaintiff’s due care was for the jury. She seems to have conducted herself as an invited guest of the driver of an automobile or other vehicle naturally would do. She trusted him as to the running of the machine; that is, she did not attempt to interfere with his management of the automobile. In view of her inexperience and of what might have been found to be the skill and experience of the driver, the jury might well have thought that this was a wise course on her part. Nor was there any relation of agency between her and the driver such as of itself would affect her with negligence on his part. She had no right to control him. There was no mutuality in a common enterprise between them. It cannot be said as matter of law that she ought to have warned the driver *577against turning out from behind the car which he had been following, especially in view of the fact that he was turning both in the direction required by statute (R. L. c. 54, § 2), and in the only direction in which the width of the bridge afforded room for him to pass that car. And ¡she had a right to rely somewhat on the acquaintance with the road which she might presume that he had.
Accordingly we need not consider whether it can be said that Reed’s conduct was, as matter of law, negligent. Even if this were so, the plaintiff’s own due care was for the jury. Shultz v. Old Colony Street Railway, 193 Mass. 309. Miller v. Boston &u Northern Street Railway, 197 Mass. 535.
x It is a more difficult question whether there was .any evidence of negligence on the part of the defendant’s servants. But it might have been found that the motorman was-driving the car which ran into the automobile at a rate -of nearly fifteen miles an hour to and upon the bridge. This bridge was so narrow that it was impossible to pass with a vehicle between a car and the guard rail of the bridge; and the approaches to the bridge are at so sharp a grade that, from one side, a car coming from the other side cannot be seen until both cars are substantially on the bridge. Another car of the defendant was coming in the opposite direction, at a very low rate of speed, and any vehicle turning out from behind it necessarily must come upon the track on which the colliding car was coming. Apparently there was considerable travel over the bridge. Under these circumstances, a jury might say that due care required the motorman to keep his car under sufficient control to avoid running into a vehicle approaching behind the other car which might be practically compelled to turn out upon the track in front of him. Moreover, a rule of the defendant in force at this time provided that two double truck cars should not be on the bridge at the same time. And the jury might find that even in the absence of such an express rule the defendant’s cars should not be allowed to obstruct and endanger other travellers by passing each other upon so narrow a bridge, approached at so steep a grade. Nor does the fact that this rule, as the bill of exceptions recites, “was made pending the strengthening of the bridge, which was done after the date of the accident,” overcome the express statement that it *578was in force at this time, or show that it was so far intended merely to protect the defendant’s passengers that its infraction could not be regarded as negligent toward others. But if this is so, the mere fact of the violation of this rule was some evidence tending to show negligence in running the car. Stevens v. Boston Elevated Railway, 184 Mass. 476. Burns v. Worcester Consolidated Street Railway, 193 Mass. 63, 66. Partelow v. Newton & Boston Street Railway, 196 Mass. 24, 31. There was evidence here that after the defendant’s car and the automobile had become visible each from the other the automobile came to a full stop, but that the car, in spite of proper effort then made by the motorman, could not be brought to a standstill in time to avoid a collision, but struck the automobile with such force as to move it a considerable distance. In view of all the circumstances, we cannot say that the jury had not a right to find that it was negligent to take the car upon the bridge while another car was upon it, at such a rate of speed as might make a collision with another vehicle unavoidable after knowledge of such a danger. Tashjian v. Worcester Consolidated Street Railway, 177 Mass. 75, 81. Williamson v. Old Colony Street Railway, 191 Mass. 144.
For these reasons we are of opinion that the case should have been submitted to the jury.

Exceptions sustained.